Solecki v Oakwood Cemetery Assn. (2021 NY Slip Op 01671)





Solecki v Oakwood Cemetery Assn.


2021 NY Slip Op 01671


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


1117 CA 19-01794

[*1]ANDREW SOLECKI AND DEBORAH SOLECKI, PLAINTIFFS-RESPONDENTS,
vOAKWOOD CEMETERY ASSOCIATION, DEFENDANT-RESPONDENT, AND WOLCOTT GRASS FARM, INC., DOING BUSINESS AS WOLCOTT LAWN & CEMETERY MAINTENANCE, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (CORY J. WEBER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
PAUL WILLIAM BELTZ, P.C., BUFFALO (WILLIAM A. QUINLAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered September 13, 2019. The order denied the motion of defendant Wolcott Grass Farm, Inc., doing business as Wolcott Lawn & Cemetery Maintenance to set aside the jury verdict and for a new trial on the issue of liability. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Solecki v Oakwood Cemetery Assn. ([appeal No. 1] — AD3d — [Mar. 19, 2021] [4th Dept 2021]).
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court